DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/394,095 filed on 2/08/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hongo (US 7,538,502) in view of Aizawa (US 7,271,554).

	Regarding claim 1, Hongo teaches:
An electronic apparatus (Fig. 1) comprising: 
col. 6 ll. 35-38: one of DC motors 105-108) that is driven based on a current supplied from a power source (col. 2 ll.44: power supply)
a detection circuit (col. 2 ll.29-30 and col.7 ll.34-45: stopping circuit/ protection circuit 116) that detects an instantaneous interruption of the power source (col. 2 ll. 41-45: CPU informed by stopping circuit that the power supply is stopped); and 
controlling a current to be supplied to the DC motor (Fig. 1 shows motor driving circuits 101-104 to control a current to be supplied to the DC motors)
a switching control circuit (control means 117), wherein in a case where an instantaneous interruption of the power source is detected by the detection circuit (col.3 ll15-17: a stopping circuit for stopping operations of the voltage generating means if any failure is detected in an output of the voltage generating means).
Hongo doesn’t explicitly teach 
an H bridge circuit having an upper arm circuit having two switching elements connected in parallel to the power source and a lower arm circuit having two switching elements connected in parallel to a ground, the upper arm circuit and the lower arm circuit being connected in series, the H-bridge controlling the current to be supplied to the DC motor; and
the switching control circuit sets the switching elements of the upper arm circuit to off and sets the switching elements of the lower arm circuit to on.  
However, Aizawa teaches
 an H bridge circuit (Fig. 7 H-bridge A) having an upper arm circuit having two switching elements connected in parallel to the power source and a lower arm circuit having two Fig. shows the h bridge having two switching elements connected in parallel to the power source and lower arm circuit having two switching elements connected in parallel to the ground. It is known in the art that the H-bridge controls the current to be supplied to the DC motor with modulation for instance),
the switching control circuit sets the switching elements of the upper arm circuit to off and sets the switching elements of the lower arm circuit to on (col. 2 ll. 57-63).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the H-bridge of Aizawa into the motor driving circuit of Hongo in order to output driving signals to the motors.

Regarding claims 2 and 9, Hongo teaches:	
The electronic apparatus according to claim 1, wherein
 the switching control circuit (control means 117) and a period in during which the instantaneous interruption of the power source is detected by the detection circuit (col.3 ll15-17: a stopping circuit for stopping operations of the voltage generating means if any failure is detected in an output of the voltage generating means).  
Hongo doesn’t explicitly teach 
fixes the switching elements of the upper arm circuit to off and the switching elements of the lower arm circuit to on.
col. 2 ll. 57-63).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate fixing of switching elements to on/off of Aizawa into the motor driving circuit of Hongo in order to output driving signals to the motors.

Regarding claims 3 and 10, Hongo teaches:	
	 The electronic apparatus according to claim 1, further comprising: 
a control unit (motor drive 100) configured to control the electronic apparatus, wherein 
the switching control circuit switches, in a case where an instantaneous interruption of the power source is not detected by the detection circuit (col. 2 ll. 18: drive circuit for driving the motor).
Hongo doesn’t explicitly teach the switching element to on or off based on a control signal from a control unit.  
However, Aizawa teaches teach the switching element to on or off based on a control signal from the control unit (col. 2 ll. 57-63).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate fixing of switching elements to on/off of Aizawa into the motor driving circuit of Hongo in order to output driving signals to the motors.

Regarding claims 4 and 11, Hongo teaches:
The electronic apparatus according to claim 3, wherein the control unit performs control for the H bridge circuit in a period during which the instantaneous interruption of the power source is not detected by the detection circuit (col. 2 ll. 18: drive circuit for driving the motor).  
Hongo doesn’t explicitly teach PWM control. 
However Aizawa teaches PWM control (col. 4 ll. 53-57).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate PWM control of Aizawa into the motor driving circuit of Hongo in order to output driving signals to the motors.

Regarding claims 5 and 12, Hongo teaches:
The electronic apparatus according to claim 1, wherein the detection unit detects the instantaneous interruption of the power source in a case where a voltage of the power source becomes lower than a predetermined voltage while the DC motor is driving (Fig. 1 overvoltage detecting means 113).  

Regarding claims 7 and 14, Hongo teaches:
The electronic apparatus according to claim 1, wherein the electronic apparatus is a printing apparatus (col. 1 line 16: inkjet recording apparatus) that prints an image by driving a print head (col. 1 ll. 19: scanning/image of a printhead).

Regarding claim 8, Hongo teaches:
A control method of an electronic apparatus (Fig. 1), 
the electronic apparatus comprising: 
a DC motor (col. 6 ll. 35-38: one of DC motors 105-108) that is driven based on a current supplied from a power source (col. 2 ll.44: power supply); 
 - 14 -10187235US01 a switching control circuit (control means 117), the control method comprising: 
detecting an instantaneous interruption of the power source (col. 2 ll. 41-45: CPU informed by stopping circuit that the power supply is stopped).
		Hongo doesn’t explicitly teach 
an H bridge circuit having an upper arm circuit having two switching elements connected in parallel to the power source and a lower arm circuit having two switching elements connected in parallel to a ground, the upper arm circuit and the lower arm circuit being connected in series; and
controlling the switching element,
and setting, by the switching control circuit, in a case where an instantaneous interruption of the power source is detected, the switching elements of the upper arm circuit to off and 
setting the switching elements of the lower arm circuit to on.  
However, Aizawa teaches
 an H bridge circuit (Fig. 7 H-bridge A) having an upper arm circuit having two switching elements connected in parallel to the power source and a lower arm circuit having two switching elements connected in parallel to a ground, the upper arm circuit and the lower arm Fig. shows the h bridge having two switching elements connected in parallel to the power source and lower arm circuit having two switching elements connected in parallel to the ground. It is well known in the art that the H-bridge controls the current to the motor through pulse width modulation for instance),
the switching control circuit sets the switching elements of the upper arm circuit to off and sets the switching elements of the lower arm circuit to on (col. 2 ll. 57-63).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the H-bridge of Aizawa into the motor driving circuit of Hongo in order to output driving signals to the motors.

Regarding claim 15, Hongo teaches:
A non-transitory computer readable storage medium storing a program for causing a computer to function (Fig. 1 CPU 120, ASIC or system IC) as an electronic apparatus (Fig. 1),
Wherein the electronic apparatus comprises:
 a DC motor (col. 6 ll. 35-38: one of DC motors 105-108) that is driven based on a current supplied from a power source (col. 2 ll.44: power supply),
a detection circuit (col. 2 ll.29-30 and col.7 ll.34-45: stopping circuit/ protection circuit 116) that detects an instantaneous interruption of the power source (col. 2 ll. 41-45: CPU informed by stopping circuit that the power supply is stopped); and 
controlling a current to be supplied to the DC motor (Fig. 1 shows motor driving circuits 101-104 to control a current to be supplied to the DC motors)
control means 117), wherein in a case where an instantaneous interruption of the power source is detected by the detection circuit (col.3 ll15-17: a stopping circuit for stopping operations of the voltage generating means if any failure is detected in an output of the voltage generating means).
Hongo doesn’t explicitly teach 
an H bridge circuit having an upper arm circuit having two switching elements connected in parallel to the power source and a lower arm circuit having two switching elements connected in parallel to a ground, the upper arm circuit and the lower arm circuit being connected in series, the H-bridge controlling the current to be supplied to the DC motor; and
the switching control circuit sets the switching elements of the upper arm circuit to off and sets the switching elements of the lower arm circuit to on.  
However, Aizawa teaches
 an H bridge circuit (Fig. 7 H-bridge A) having an upper arm circuit having two switching elements connected in parallel to the power source and a lower arm circuit having two switching elements connected in parallel to a ground, the upper arm circuit and the lower arm circuit being connected in series, and the H-bridge controlling the current to be supplied to the DC motor (Fig. shows the h bridge having two switching elements connected in parallel to the power source and lower arm circuit having two switching elements connected in parallel to the ground. It is well known in the art that the H-bridge controls the current to the motor through Modulation for instance),
col. 2 ll. 57-63).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the H-bridge of Aizawa into the motor driving circuit of Hongo in order to output driving signals to the motors.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hongo (US 7,538,502) in view of Aizawa (US 7,271,554) further in view of Morita (US 2010/0127652).

Regarding claims 6 and 13, Hongo doesn’t explicitly teach
wherein the switching element has a transistor with which a diode is connected in parallel.  
Eventhough Aizawa teaches transistors in col. 2 line 58, it doesn’t explicitly teach a diode connected in parallel.
However, Morita teaches a transistor with which a diode is connected in parallel in Fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diode connected in parallel of the transistor of Morita into the switching elements of Arizawa in order to allow current in one direction only.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant has argued that the combination of the two prior arts do not teach or suggest that upon the detection of an instantaneous interruption of a power source, the switching elements of the upper arm circuit to off and sets the switching elements of the lower arm circuit on. 
Examiner disagrees. The secondary reference is brought in to show the on/off switch control which is not new at all. Hongo teaches the detection of an instantaneous interruption of the power source. The functions of the switching elements is to control the motor by turning on and off following an algorithm and a modulation scheme. Hongo teaches motor driving circuit that control the motor. Incorporated in those drivers, might be any modulating driver.  The driving circuit is the one driving the motor. The Hongo art doesn’t explicitly teach what is inside this driving circuit. The function of the driving circuit is to drive the motor; but Hongo doesn’t state whether it’s PWM modulation or otherwise. Which is why the secondary reference Aizawa is brought since it teaches a DC motor driven by H-bridge circuit. Hongo, as stated in the office action (page 5 second para) teaches a control means as a switching control circuit and a stopping circuit for stopping operation of the voltage if any failure is detected. Therefore, what Hongo is lacking is controlling the switching elements to drive the motor. By controlling the switching, Arizawa has the option of allowing/stopping or increasing/decreasing the current to go to the motor. 
	Therefore, the combined prior arts teach every elements of the independent claims. And the claims are not allowable in the present form.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-262-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        5/20/2021
/KAWING CHAN/Primary Examiner, Art Unit 2846